Citation Nr: 1629554	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  10-24 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1991 to January 1997.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine, on behalf of the RO in Columbia, South Carolina.

In January 2014, the Board remanded the claim for additional development, to include affording her a new VA examination.  As indicated below, the Veteran failed to appear for the scheduled examination. 

Additional evidence was received after the April 2014 supplemental statement of the case, in the form of VA treatment records and records from the Social Security Administration (SSA).  As these records reflect that the Veteran continues to experience back pain and do not contain information including range of motion findings that differ from those already of record, this evidence is cumulative and therefore not pertinent to the appeal.  A remand for initial agency of original jurisdiction is therefore not warranted.  38 C.F.R. § 19.31(b)(1) (requiring issuance of a SSOC when the AOJ receives additional pertinent evidence after a SOC or the most recent SSOC has been issued and before the appeal is certified to the Board);38 C.F.R. § 20.1304(c) (requiring remand for initial AOJ review of pertinent evidence submitted after notification of certification of the appeal to the Board, "unless this procedural right is waived by the appellant or representative") (emphasis added).

The issue of entitlement to service connection for depression, secondary to the Veteran's service connected low back disability, has been raised by the record in a November 20, 2013 mental health record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action, to include informing the Veteran and her representative that a claim for benefits must be submitted on the application form prescribed by the Secretary of VA and providing such forms.  See 38 C.F.R. § 3.150(a) (providing for furnishing of appropriate application form upon request for VA benefits); 38 C.F.R. § 3.155 (describing the manner and methods in which a claim can be initiated and filed); 3.1(p), 3.160 (defining various types of claims).
FINDING OF FACT

The Veteran's lumbosacral strain results in pain and stiffness, but symptoms have not more nearly approximated flexion of the thoracolumbar spine between 30 and 60 degrees, combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40. 4.45, 4.71a, DC 5237 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The RO sent a letter to the Veteran in October 2009, prior to the initial adjudication her claim, giving her proper notice in satisfaction of the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. §3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice informed her of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting her in the procurement of pertinent treatment records and providing an examination when necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

All pertinent, identified medical records have been obtained and considered.  Pursuant to the Board's January 2014 remand, additional VA treatment records were obtained.  The Veteran had an opportunity to provide additional information or evidence, and she filed statements in support of her claim.  There is no indication of available, pertinent outstanding evidence.

The Veteran was afforded a VA medical examination in November 2009 for her claim.  The examination considered the Veteran's history and symptoms, and provided details as to the current severity of her low back disability.  Following the Board's January 2014 remand, a new examination was scheduled for the Veteran.  However, she failed to report to the examination.  No good cause for missing the examinations has been shown.  Moreover, the evidence does not reflect that the notice of the examination was not sent to the Veteran's last known address or was returned as undeliverable.  38 C.F.R. §  3.655(a) provides that when entitlement to a benefit cannot be shown without a current VA examination, and a claimant without good cause fails to appear, action will be taken in accordance with 38 C.F.R. § 3.655(b).  38 C.F.R. § 3.655(b) provides that when the examination was scheduled in conjunction with a claim for increase, the claim shall be denied.  In this case, the Board determined in its January 2014 remand that entitlement could not be established without a new examination.  For the following reasons, the Board again finds that entitlement to an increased rating is not warranted based on the evidence of record, and, based on the Veteran's failure to report for the scheduled VA examination, the claim for increase must otherwise be denied pursuant to 38 C.F.R. § 3.655(b).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Amberman v. Shinseki, 570 F.3d 1377, 1381 (Fed. Cir. 2009).  All potential applicable diagnostic codes, whether or not raised by a claimant, must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996). 

Disabilities of the spine are rated under either the General Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher rating.  

Under the General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 to 5243 unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes), a rating of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id. at Note (2).  

Any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment, are to be rated separately under an appropriate diagnostic code.  Id. at Note (1).  

The Veteran underwent a VA examination in November 2009.  She reported that she has daily low back pain, that worsens with prolonged standing.  Pain occasionally radiates down her left leg.  She stated that at times her ability to walk is affected.  No incapacitating episodes were noted.  She denied both flare ups and activities of daily life being impacted.  Flexion was measured to 80 degrees, extension to 17 degrees, lateral flexion to 22 degrees bilaterally, and rotation yo 30 degrees bilaterally; pain was felt at all of these.  The range of motion was not additionally limited following repetitive use on this examination.  The straight leg test was negative bilaterally, and had normal sensation and normal reflexes and gait.  

In addition, VA treatment records reflect that in September 2009, she reported back pain, and pain that radiated to her left hip.  In February and April 2010, the active range of motion of her lumbar spine was within functional range, with extension and lateral bending are within normal limits; only lateral bending to the left was tight.  Chronic numbness in her right anterior thigh was noted in December 2012.  A December 2013 record noted that she "[a]mbulates without apparent difficulty.  Pain in mid low back with and without palpation.  Negative bilateral straight leg tests.  Patellar reflexes 2+.  Good rom with flexion and extension with discomfort in low back, decreased rom with lateral movement with discomfort in low back.  Strength upper and lower extremities 5+ against resistance of examiner."

None of the evidence discussed above warrants an increased rating higher than 10 percent for lumbosacral strain under any potentially applicable diagnostic code.  The Veteran's examinations and treatment records show that the Veteran's ranges of motion, even with consideration of functional loss due to pain and stiffness, do not more nearly approximate the criteria for a higher rating, which requires forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour.  Ranges of motion both at her VA examination and in VA treatment records did not approach these thresholds, even when considering the DeLuca factors, and the Veteran specifically denied during the November 2009 VA examination both flare ups and activities of her daily life being impacted.  There is also no evidence of intervertebral disc syndrome.

In addition, there no evidence of radiculopathy or neurologic abnormalities that would entitle the Veteran to separate ratings for such disabilities.  The Board notes that the Veteran has reported numbness and radiating pain.  However, the November 2012 peripheral nerve examination indicated that, aside from her external cutaneous nerve of the thigh that was later service connected on a secondary basis to her hysterectomy, all nerves of the lower extremities were normal.  The Board finds that these specific normal findings of a trained health care professional based on examination is of greater probative weight than the Veteran's more general lay assertions.

As such, the Board has considered all potentially applicable diagnostic codes, and finds no basis upon which to assign an evaluation in excess of the rating already assigned for low back strain.  See Schafrath, 1 Vet. App. at 593.  

The Board has further considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, the low back symptoms discussed by the Veteran, such as pain, stiffness, and reduced motion are contemplated by the rating criteria under which the Veteran is being rated.  The general rating formula for diseases and injuries of the spine indicates that its criteria apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  This broad language in the criteria thus contemplates all of these symptoms and their consequences, such as even though they are not specifically listed.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture, and a referral of this case for extra-schedular consideration is not warranted. Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  

In Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), the Federal Circuit held that "[t]he plain language of § 3.321(b)(1) provides for referral for extra-schedular consideration based on the collective impact of multiple disabilities."  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

The issue of entitlement to a total disability rating based on individual unemployability has also not been raised, inasmuch as there is no assertion or evidence that her service connected disabilities renders her unemployable.  Rather, she denied at her November 2009 VA examination that her activities of daily life were affected, and both this examination and VA treatment records indicate that she works preparing taxes.    

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  As the preponderance of the evidence is against the claim, however, the benefit of the doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. §  4.3.  Because the above evidence reflects that entitlement to an increased rating for lumbosacral strain cannot be established without a current VA examination, and the Veteran failed to report for the scheduled examination without good cause, the claim for increase must be denied.  38 C.F.R. § 3.655(a),(b).


ORDER

A rating in excess of 10 percent for lumbosacral strain is denied.  



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


